Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a reply to the application filed on 08/02/2021, in which, claim(s) 21-45 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/01/2021, 11/10/2021 is (are) being consider by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Wilson Xie at 201.760.6199 on 11/24/2021.
The application has been amended as follows:
1. – 24. (Cancelled)

25.	(Currently Amended)	A computer-implemented method, comprising:
obtaining, by a relay system controller, a first measurement value of a relay system node of a multi-node cluster, wherein the multi-node cluster comprises a plurality of relay system nodes; 
sending, by the relay system controller, the first measurement value of the relay system node to a relay system smart contract;
sending, by [[a]]the relay system controller, an attestation request to [[a]]the relay system node
receiving, by the relay system controller from the relay system node, an attestation evidence corresponding to the attestation request, wherein the attestation evidence comprises a second measurement value of the relay system node, a first signature of the relay system node, and a public key, wherein the first signature is generated based on the second measurement value and the public key;
sending, by the relay system controller, the attestation evidence to an attestation service;
receiving, by the relay system controller from the attestation service, an attestation verification report corresponding to the attestation evidence, wherein the attestation verification report comprises a third measurement value; and
sending, by the relay system controller, the attestation verification report to [[a]]the relay system smart contract, wherein the relay system node is registered at the relay system smart contract based on comparing the first measurement value and the third measurement value.

26.	(Cancelled)

27. 	(Currently Amended)	The computer-implemented method of claim [[26]] 25, wherein the first measurement value of the relay system node comprises a hash value of a process code implemented on the relay system node.

28. 	(Currently Amended)	The computer-implemented method of claim 25, wherein the public key is generated by the relay system node, wherein the first signature is generated based on 

29. 	(Currently Amended)	The computer-implemented method of claim 25, wherein the attestation verification report comprises an additional public key generated by the relay system node, an attestation verification result, and a second signature of the attestation service, wherein the second signature of the attestation service is generated based on the attestation evidence, the attestation verification result, and a report signing key.

30. 	(Previously Presented)	The computer-implemented method of claim 25, comprising:
sending, by the relay system controller, a status query to the relay system node; and
in response to receiving a status response from the relay system node within a predetermined time window, recording a status of the relay system node as available; or
in response to not receiving the status response from the relay system node within the predetermined time window, recording the status of the relay system node as unavailable.

31.	(Currently Amended)	The computer-implemented method of claim 25, wherein the relay system node executes a trusted execution environment (TEE), and wherein a private key of the relay system node and [[a]]the public key 

32.	(Currently Amended)	A non-transitory, computer-readable storage medium storing one or more instructions executable by a computer system to perform operations comprising:
obtaining, by a relay system controller, a first measurement value of a relay system node of a multi-node cluster, wherein the multi-node cluster comprises a plurality of relay system nodes; 
sending, by the relay system controller, the first measurement value of the relay system node to a relay system smart contract;
the relay system controller, an attestation request to [[a]]the relay system node
receiving, by the relay system controller from the relay system node, an attestation evidence corresponding to the attestation request, wherein the attestation evidence comprises a second measurement value of the relay system node, a first signature of the relay system node, and a public key, wherein the first signature is generated based on the second measurement value and the public key;
sending, by the relay system controller, the attestation evidence to an attestation service;
receiving, by the relay system controller from the attestation service, an attestation verification report corresponding to the attestation evidence, wherein the attestation verification report comprises a third measurement value; and
sending, by the relay system controller, the attestation verification report to [[a]]the relay system smart contract, wherein the relay system node is registered at the relay system smart contract based on comparing the first measurement value and the third measurement value.

33.	(Cancelled)	

34. 	(Currently Amended)	The non-transitory, computer-readable storage medium of claim [[33]] 32, wherein the first measurement value of the relay system node comprises a hash value of a process code implemented on the relay system node.

35. 	(Currently Amended)	The non-transitory, computer-readable storage medium of claim 32, wherein the public key is generated by the relay system node, wherein the first signature is generated based on 

36. 	(Currently Amended)	The non-transitory, computer-readable storage medium of claim an additional public key generated by the relay system node, an attestation verification result, and a second signature of the attestation service, wherein the second signature of the attestation service is generated based on the attestation evidence, the attestation verification result, and a report signing key.

37. 	(Previously Presented)	The non-transitory, computer-readable storage medium of claim 32, the operations comprising:
sending, by the relay system controller, a status query to the relay system node; and
in response to receiving a status response from the relay system node within a predetermined time window, recording a status of the relay system node as available; or
in response to not receiving the status response from the relay system node within the predetermined time window, recording the status of the relay system node as unavailable.

38.	(Currently Amended)	The non-transitory, computer-readable storage medium of claim 32, wherein the relay system node executes a trusted execution environment (TEE), and wherein a private key of the relay system node and [[a]]the public key 

39.	(Currently Amended)	A computer-implemented system, comprising:
one or more computers; and
one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising:
obtaining, by a relay system controller, a first measurement value of a relay system node of a multi-node cluster, wherein the multi-node cluster comprises a plurality of relay system nodes; 
sending, by the relay system controller, the first measurement value of the relay system node to a relay system smart contract;
the relay system controller, an attestation request to [[a]]the relay system node
receiving, by the relay system controller from the relay system node, an attestation evidence corresponding to the attestation request, wherein the attestation evidence comprises a second measurement value of the relay system node, a first signature of the relay system node, and a public key, wherein the first signature is generated based on the second measurement value and the public key;
sending, by the relay system controller, the attestation evidence to an attestation service;
receiving, by the relay system controller from the attestation service, an attestation verification report corresponding to the attestation evidence, wherein the attestation verification report comprises a third measurement value; and
sending, by the relay system controller, the attestation verification report to [[a]]the relay system smart contract, wherein the relay system node is registered at the relay system smart contract based on comparing the first measurement value and the third measurement value.

40.	(Cancelled)	

41. 	(Currently Amended)	The computer-implemented system of claim [[40]] 39, wherein the first measurement value of the relay system node comprises a hash value of a process code implemented on the relay system node.

42. 	(Currently Amended)	The computer-implemented system of claim 39, wherein the public key is generated by the relay system node, wherein the first signature is generated based on 

an additional public key generated by the relay system node, an attestation verification result, and a second signature of the attestation service, wherein the second signature of the attestation service is generated based on the attestation evidence, the attestation verification result, and a report signing key.

44. 	(Previously Presented)	The computer-implemented system of claim 39, the operations comprising:
sending, by the relay system controller, a status query to the relay system node; and
in response to receiving a status response from the relay system node within a predetermined time window, recording a status of the relay system node as available; or
in response to not receiving the status response from the relay system node within the predetermined time window, recording the status of the relay system node as unavailable.

45.	(Currently Amended)	The computer-implemented system of claim 39, wherein the relay system node executes a trusted execution environment (TEE), and wherein a private key of the relay system node and [[a]]the public key 

46.	(New)	The computer-implemented method of claim 25, wherein the first measurement value and the second measurement value are identical or different.


Allowable Subject Matter
Claims 25, 27-32, 34-39 and 41-46 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Independent Claim(s) and their respective dependent claims are allowable over prior arts since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the following italic limitations:
In regards to claim(s) 25, 32, 39, the prior art of record (Kakehi (Pub. No.: US 2007/0016788 A1; hereinafter Primary Reference) in view Blasi (Pub. No.: US 2007/0346807 A1; Secondary Reference)) does not disclose:
 “receiving, by the relay system controller from the relay system node, an attestation evidence corresponding to the attestation request, wherein the attestation evidence comprises a second measurement value of the relay system node, a first signature of the relay system node, and a public key, wherein the first signature is generated based on the second measurement value and the public key;
…
sending, by the relay system controller, the attestation verification report to the relay system smart contract, wherein the relay system node is registered at the relay system smart contract based on comparing the first measurement value and the third measurement value…” in combination with other limitations recited as specified in the independent claim(s). Rather, the primary reference discloses a digital signature program used to cause a digital signature generating computer to function as: a digest generation unit which generates a digest from each of a plurality of messages; a collective signature generation unit which generates a single signature, as a collective signature, to be collectively affixed to the digests of the plurality of messages; an additional information generation unit which generates, for one of the plurality of messages, additional information including the collective signature, and information about other message for which the collective signature is generated; and a transmission unit which adds the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAO Q HO/Primary Examiner, Art Unit 2432